BAKER, Chief Judge,
concurring.
I agree with the majority’s determination that Officer Lambert’s search of D.L. was justified. Indeed, the majority presents a thoughtful analysis of New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985), and the Indiana cases that have applied the principles set forth therein. However, I write separately to further comment on the application of the T.L.O. test announced in Myers v. State, 839 N.E.2d 1154, 1160 (Ind.2005), which involves student searches that are conducted by school resource officers. As the majority notes, the test provides that “a search by a school official is justified at its inception when there are reasonable grounds for suspecting the search will turn up evidence that the student has violated or is violating either the law or school rules.” Op. at 503 (citing T.L.O., 469 U.S. at 341-42, 105 S.Ct. 733).
In this case, D.L. was walking the school halls during a non-passing period without identification, and Officer Lambert did not know that D.L. was a student. The record further supports the reasonable inference that Officer Lambert could not identify D.L. or the others as students by sight alone.
In my view, Officer Lambert’s duty to identify D.L. was crucial in these circumstances because if D.L. was a student, he was violating school policy by not displaying the required identification lanyard. Similarly, if D.L. and the others were not students, Officer Lambert would need to identify them and determine whether they were trespassing, loitering, or properly on school grounds. Hence, I believe that Officer Lambert’s actions were reasonable because the circumstances supported her need to determine D.L.’s identity — “particularly in this post-9/11, post-Columbine age of increasing school violence.” Id. at 506. In essence, it should not matter that Officer Lambert’s articulated reason for the search was only to confirm or reject D.L.’s assertion that he was not carrying identification. See T.L.O., 469 U.S. at 339, 105 S.Ct. 733 (observing that the school campus requires some relaxation of the restrictions to which searches by authorities are normally subject). In other words, even though Officer Lambert’s articulated reason for the search may not have been adequate, the search was nonetheless justified when examining “all of the circumstances.” Id. at 503 (citing T.L.O., 469 U.S. at 339, 105 S.Ct. 733). As a result, I agree that the marijuana seized from D.L. was properly admitted into evidence.